Citation Nr: 1427233	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-26 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection a respiratory disability.  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  

4.  Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and Daughter


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from December 1960 to November 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is in the Veteran's file. 

In January 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues have been recharacterized to comport with the evidence of record.

The issue of entitlement to service connection for stress/anxiety has been recharacterized as service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of service connection for peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, and a respiratory disability being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a psychiatric disorder.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in April 2010 and July 2013 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a May 2014 supplemental statement of the case.  

The Veteran's service treatment records and VA and private medical treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in April 2014; the record does not reflect that this examination was inadequate for rating purposes.  The rationale for the opinion provided is based upon objective findings, reliable principles, and sound reasoning.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Criteria & Analysis

The issue is whether service connection for a psychiatric disorder is warranted.  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The application of the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it pre-existed service.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  Under such circumstances, VA is required to prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service.  Id.  

The November 1960 service entrance examination report shows psychiatric examination was normal, and although a 1964 service treatment record reflects a history of a nervous stomach prior to service entrance, the record reflects that a nervous stomach was attributed to a gastrointestinal disorder.  Thus, and to the extent applicable, a psychiatric disorder was not noted at service entrance and there is not clear and unmistakable evidence to rebut the presumption of soundness at service entrance.  

In addition, and although service treatment records reflect that the Veteran was separated due to a poor attitude and signs of emotional problems, the April 2014 VA examiner concluded that the in-service symptoms represented only temporary reactive affective symptoms as a result of a divorce, not a mental disorder.  The opinion was based upon not only the service treatment records but also the Veteran's own recollection of his reaction to the demise of his marriage during service.  

Further, and although a December 2005 VA treatment record reflects a diagnosis of anxiety disorder, not otherwise specified, a bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

The April 2014 VA examiner stated that, although the Veteran indicated in January 2010 that he had no interest in activities, poor sleep, poor appetite or overeating, feelings of being a "failure," psychomotor retardation, and passive suicidal ideation, he also reported that the feelings were causing him no difficulty at all.  Regardless, the examiner concluded that the Veteran does not have a psychiatric disorder, including the anxiety disorder, not otherwise specified, noted in July 2008.  

Based on depression screens that were both positive and negative, the VA examiner determined that the more recent affective symptoms reported in June 2013, such as little interest or pleasure in activities, feeling down, depressed, or hopeless, were ephemeral, and not indicative of a mental disorder.  Rather, the affective symptoms were best accounted for by the Veteran's description of his lack of interest in the activities of others, which resolved following the nearly fatal accident of a friend, and his own response in saving the man's life.  

The Veteran is competent to report his symptoms, and although a June 2013 posttraumatic stress disorder (PTSD) screen was positive, service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2013).  No stressor was reported in association with the Veteran's complaints of feeling watchful or on guard, and numb or detached, and nightmares and intrusive thoughts were noted to be unspecified.  

The April 2014 VA report of examination reflects the Veteran's history of having listened well to authority during service and of having never been put on report for anything.  He added that although he was concerned because he was trained for one job during service and not allowed to do that job, he thought he adapted well to his circumstances, and that it was a good experience overall.  

Without evidence of a current diagnosis of PTSD which conforms to diagnostic criteria under DSM-IV, service connection for PTSD is not warranted.  

The April 2014 VA examination report reflects that the Veteran denied current thoughts, plans or intent to commit acts of self- or other-directed violence.  His demeanor was friendly, pleasant and cooperative, and a good-faith effort in answering all questions to the best of his ability was reported.  His affect presentation was full ranged and appropriate, and his speech was organized.  He was dressed casually and appropriately for the weather, and his appearance was noted to reflect very good attention to personal hygiene.  No indication of symptoms of thought disorder was reported and eye contact was good.  

The VA examiner reported that the Veteran denied any persistent mood symptoms throughout his life, and denied any current mental health symptoms or concerns, including symptoms of depression and anxiety.  The examiner unequivocally determined that the Veteran does not meet the criteria for any mental disorder, noting that the finding was based upon not only the service treatment records and the Veteran's own recollection of his reaction to the demise of his marriage during service, but also upon the service treatment records.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has accorded substantial probative value to the April 2014 VA opinion.  The rationale provided for the opinion is based on objective findings and reliable principles, and is supported by the contemporaneous evidence.  Such is far more probative than the Veteran's remote lay assertions.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a psychiatric disorder is not warranted.  


ORDER

Service connection or a psychiatric disorder is denied.  



REMAND

The Veteran seeks service connection for peripheral neuropathy of the upper and lower extremities, bilaterally, to include as a result of exposure to heavy metals, asbestos, and Agent Orange during service.  He asserts that he has had continuity of symptoms since his December 2005 diagnosis.  

The April 2014 VA examination report reflects a diagnosis of idiopathic peripheral autonomic neuropathy.  Although the examiner was unable to relate the Veteran's peripheral neuropathy to service, to include dental care with multiple metal fillings shortly before separation, the opinion does not address the relationship, if any, between exposure to asbestos or Agent Orange, or the Veteran's assertions of continuity of symptoms since separation.  The opinion is inadequate.  Thus, the Veteran must be afforded a new VA examination.  

With respect to a respiratory disorder, and although the examiner stated that it was very conceivable that the Veteran was exposed to asbestos without respiratory protection, radiographic and breathing studies were noted to be negative for a diagnosis of asbestosis.  An opinion, however, was not provided as to any relationship between service and tiny nodules in the right mid to lower lung reported on chest x-ray examination in 2007 or a mild decrease in diffusion capacity noted on pulmonary function testing (PFT).  As such, the opinion is inadequate.  Thus, the Veteran must be afforded a new examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA peripheral neuropathy examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that peripheral neuropathy of the upper extremities or of the lower extremities is related to his active service.  

The opinion must address the Veteran's assertions with respect to exposure to heavy metals, asbestos, and Agent Orange during service, as well as a continuity of symptoms since his December 2005 diagnosis.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA respiratory examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a respiratory disability is related to his active service, to include  exposure to asbestos and Agent Orange.  

The opinion must address any relationship between active service and the tiny nodules in the right mid to lower lung noted on chest x-ray examination in 2007, and a mild decrease in diffusion capacity noted on PFTs.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


